Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sujin Park on 12/02/2021.
Please amend the Claims submitted 11/17/2021 as follows:

4. (Currently Amended): The method according to claim 1, wherein the performing the visual depth-of-field rendering comprises: 
determining the gaze point pixel from the color image data; 
determining depth information corresponding to the gaze point pixel based on the depth image data, and determining the target focal length of the user based on the determined depth information; and 
determining the reference focal length of the target pixel in the [[a]] non-gaze point pixels [[pixel]] in the color image data based on the target focal length and the depth image data.  


obtaining color values of pixels that have a same image position as [[the]] each target pixel on the at least two target layers, to obtain at least two color values; and 
calculating the at least two color values according to a preset computation rule, and determining the color value of [[the]] each target pixel based on a result of the calculating.

12. (Currently Amended): The method according to claim 10, further comprising, during the layer superimposition:
obtaining a color value of each pixel in the gaze area by using a formula: B = I × M + O × (1 – M),
B representing a color value of a target pixel in the gaze area, I representing a color value of a pixel that has a same image position as the target pixel in the gaze area on the first sub-image, O representing a color value of a pixel that has the same image position as the target pixel in the gaze area on the5 second sub-image, M representing a mask value of a pixel that has the same image position as the target pixel in the gaze area on the mask layer.





determining a reference color value of each target pixel in the mixed area based on a radius of a reference area and a distance between each target pixel in the mixed area and the center of the initial image; 
obtaining a first color value of a pixel that has a same image position as each target pixel in the mixed area on the first sub-image, and obtaining a second color value of a pixel that has 6the same image position as each target pixel in the mixed area on the second sub-image; and 
obtaining a final color value of each target pixel in the mixed area based on the first color value and the second color value.

20. (Currently Amended): A non-transitory computer-readable storage medium, storing a computer program .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 17, the closest prior art as the combination of Turner et al. (U.S. Patent Application Publication 2019/0147643 A1) and Khan et al. (U.S. Patent Application Publication 2019/0102941 A1) fails to disclose and/or teach: wherein the rendering the first image data of the first area comprises: obtaining color image data of the first area from the initial image, and obtaining depth image data of the first area, the depth image data indicating information about a distance between a scene object in the initial image and an eye of a user; and performing visual depth-of-field rendering on the color image data such that a color value of a target pixel in non-gaze point pixels is adjusted based on a difference between a reference focal length of the target pixel in the non-gaze point pixels and a target focal length of a gaze point pixel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/Primary Examiner, Art Unit 2613